Title: To James Madison from Alexander McKim, 13 April 1813
From: McKim, Alexander
To: Madison, James


Sir
Baltimore 13th. Apl. 1813
Permit me to introduce to your attention my nephew, Major Isaac McKim aid to genl. Smith, who goes to washington for the express purpose of representing to you, the near approach of the Enimies Squadron in the Chessapeak, the defenceless Condition of our City; and to endeavour if possible to procure from the general government, those supplies of money &c, that are deemed essential to its safity. Implicit reliance may be placed in the representations Mr. McKim will make you on this subject; and allow me to add that I feel Confident, that everything in the power of the Government, not incompatible with its other duties will be done for the safity of the City of Baltimore. I have the Honor to be with the greatest Consideration & Respect your most obedt. Servt.
A. McKim
